In a matrimonial action, the defendant wife appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated August 11, 1987, which denied that branch of her application which was to enforce a certain provision of a separation agreement.
Ordered that the order is affirmed, with costs.
The parties’ separation agreement specifically provided that the life insurance policy in question "will be continued” by the plaintiff husband. This provision required the plaintiff to maintain the life insurance policy and when he failed to do so in 1971, a breach of contract cause of action accrued. Significantly, the defendant was advised in 1971 that the premiums had not been paid and that the policy had lapsed. The instant application, inter alia, to enforce the plaintiff’s obligations *528under the insurance provision was not brought until 1986, 15 years after the cause of action accrued. Therefore, the Supreme Court properly dismissed the defendant’s claim as barred by the six-year Statute of Limitations. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.